Opinion issued May 28, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–01330–CV
____________

IN RE JAMES KEARNEY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator James Kearney has filed a petition for writ of mandamus complaining
about the trial court’s


 order that severed a third party from the underlying lawsuit.


 
          We deny the petition for writ of mandamus and all outstanding motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.